By JUDGE ALAN E. ROSENBLATT
This matter comes before the court on the defendant’s motion to increase the amount of the counterclaim from $7,000.00 to $8,500.00.
Since this case involves an appeal from the general district court and not the removal of an action, I am of the opinion that the rulings of the Supreme Court in Stacy v. Mullins, 185 Va. 837 (1946), and Addison v. Salyer, 185 Va. 644 (1946), control.
The general rule. . . is that jurisdiction of the circuit court to try cases appealed from a decision of a trial justice is derivative and if the trial justice had no jurisdiction . . . the appellate court acquired no jurisdiction by an appeal -- that is, the jurisdiction of the appellate court in such matters is the same as that of the court in which the action was originally instituted. Addison at 648.
The Defendant submitted to the jurisdiction of the general district court by filing a counterclaim in that court. After the case was tried in that court and the plaintiff appealed to the circuit court, the Defendant *100cannot amend his request for damages to an amount in excess of the jurisdictional limits of the general district court.